DETAILED ACTION
The following Office Action is in response to the Request for Continued Examination filed on February 1, 2021.  Claims 21, 23-31, 33-35, 39, 40, and 42-46 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

Response to Amendment
Concerning the “§112 Rejections” section on page 7 of the Applicant’s Response filed on January 19, 2019, the amendment to claims 27, 28, and 30 to address the issue of dependency has obviated the necessity of the rejection of the claims under 35 U.S.C. §112(d).  Therefore, the rejection of the claims are withdrawn. 

Response to Arguments
Concerning the “§103 Rejections” section on pages 7-9 of the Applicant’s Response filed on January 19, 2019, with regards to the rejection of claim 21, the applicant’s arguments have been fully 
With regards to the rejection of claim 40, the applicant’s arguments have been fully considered, but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-29, 31, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2012/0130165) in view of Bales, Jr. et al. (US 2012/0078278, hereinafter Bales).
Concerning claims 21 and 23-26, the Riva prior art reference teaches a surgical instrument (Figure 1; 1) comprising: an end effector operable to manipulate tissue (Figure 1; 4); a body (Figure distal flange of 2b and proximal inner flange of 2a may be interpreted as a strip assembly given they are comprised of thin strips of material), wherein the strip assembly is configured to releasably couple the grip with the body ([¶ 0049-0050]), wherein the strip assembly comprises: a first strip securely attached to the body (Figure 2; 2a, proximal inner flange); and a second strip securely attached to the grip (Figure 2; 2b, distal flange), wherein the second strip defines a first opening, wherein the first opening is configured to receive the battery therethrough (Figure 2; 2b); wherein the grip is moveable from a first position (closed) to a second position (open), wherein the grip is coupled with the body in the first position, wherein the grip is configured to be detached from the body in the second position; and wherein the first strip is operable to releasably couple with the second strip to thereby couple the body to the grip, wherein at least a portion of the first strip is configured to detach from at least a portion of the second strip when the grip is in the second position ([¶ 0049-0050]), but it does not specifically teach the first strip being operable to releasably couple with the second strip via a hinged coupling to thereby couple the body to the grip, wherein the hinged coupling defines a pivot axis, wherein the grip is configured to rotate about the pivot axis nor does it teach the first strip including at least one tab, and wherein the at least one tab of the first strip is configured to extend through the first opening to engage the second strip when the grip is in the first position.
However, the Bales reference teaches a surgical instrument (Figure 3; 300) comprising: an end effector operable to manipulate tissue (Figure 78; 304); a body (Figure 3; 302), wherein the end effector is positioned distal to the body; a grip (Figure 3; 301), wherein the grip is configured to be grasped by a user’s hand, wherein the grip is configured to house a battery; and a strip assembly (Figure 34; 3401), wherein the strip assembly is configured to releasably couple defines pivot axis fixed in space), wherein the grip is configured to rotate about the fixed pivot axis between the first and second positions such that at least a portion of the first strip is configured to detach from at least a portion of the second strip when the grip is positioned in the second position (Figure 36), and wherein the at least one tab of the first strip is configured to extend through an opening (Figure 35; void of 3400) to engage the second strip when the grip is in the first position (Figure 35; tabs engage recesses 3508, 3510 of the second strip) and wherein the second strip further defines a second opening, wherein the second opening is configured to receive the protrusion of the at least one tab (Figure 35; 3508, 3510), and wherein the second opening is configured to generate a snap-fitting with the protrusion when the grip is in the first position, wherein the second opening is configured to slidably receive the protrusion when the grip is in the first position ([¶ 0325).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the strip assembly of the Riva reference include a hinged coupling to couple the body to the grip, wherein the hinged coupling defines a fixed pivot axis, wherein the grip is configured to rotate about the fixed pivot axis as in the Bales reference to allow the grip to align itself with the body virtually regardless of the angle to which 
Although the tabs of the Bales reference are incorporated into a strip on the grip of the surgical instrument, and the opening is incorporated in the body of the surgical instrument, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04(VI)(A)].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tabs associated with the first strip attached to the body of the device and to have the tabs of the first strip be configured to extend through the first opening to engage the second strip attached to the grip of the device as a mere reversal of parts.
Concerning claims 27-29, the combination of the Riva and Bales references as discussed above teaches the surgical instrument of claim 22, wherein Bales reference further teaches a tab that may be resiliently biased (Figure 38; 3806) and that is configured to be actuated to engage the second strip when the grip is in the first position and additionally disengage the second strip from the first strip such that the grip is transitioned to the second position and configured to flex inwardly when the grip is in the first position such that the at least one tab is configure to press outwardly against the first strip (Bales; [¶ 0325]).
Concerning claim 31, the combination of the Riva and Bales references as discussed above teaches the surgical instrument of claim 21, wherein the Riva reference further teaches the grip 
Concerning claim 33, the combination of the Riva and Bales references as discussed above teaches the surgical instrument of claim 21, wherein the Riva reference further teaches the grip being configured to expose the battery when the grip is in the second position (Figure 1; 23).
Concerning claim 34, the combination of the Riva and Bales references as discussed above teaches the surgical instrument of claim 21, wherein the Riva reference further teaches the battery being removable from the grip when the grip is in the second position (Figure 1; 23 | [¶ 0049]).
Claims 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Jr. et al. (US 2012/0078278, hereinafter Bales) in view of Riva (US 2012/0130165).
Concerning claim 21 and 35, the Bales reference teaches a surgical instrument (Figure 3; 300) comprising: an end effector operable to manipulate tissue (Figure 78; 304); a body (Figure 3; 302), wherein the end effector is positioned distal to the body; a grip (Figure 3; 301), wherein the grip is configured to be grasped by a user’s hand, wherein the grip is configure to house a battery; and a strip assembly (Figure 34; 3401), wherein the strip assembly is configured to releasably couple the grip with the body, wherein the strip assembly comprises: a first strip securely attached to the body (Figure 59; 3514); and a second strip securely attached to the grip (Figure 59; 3512), wherein the grip is movable from a first position (Figure 37) to a second position (Figure 36), wherein the grip is coupled with the body in the first position, wherein the grip is configured to be detached from the body in the second position; and wherein the first strip is operable to releasably couple with the second strip via a hinged coupling (Figure 59; 3302, 3400) to thereby couple the body to the grip, wherein the hinged coupling defines a fixed pivot axis (Figure 59; 3400 defines pivot axis fixed in space), wherein the grip is configured to rotate about the fixed void of 3400), and wherein the instrument further comprises a shaft assembly extending between the body and the end effector (Figure 3; 304), wherein the grip is oriented obliquely relative to the shaft assembly (Figure 3; 301), but it does not specifically teach the second strip defining a first opening, wherein the first opening is configured to receive the battery therethrough, or wherein the tab is on the first strip assembly and the opening is on the second strip assembly
However, the Riva prior art reference teaches a surgical instrument (Figure 1; 1) comprising: an end effector operable to manipulate tissue (Figure 1; 4); a body (Figure 1; 2a), wherein the end effector is positioned distal to the body; a grip (Figure 1; 2b), wherein the grip is configured to be grasped by a user’s hand, wherein the grip is configured to house a battery (Figure 1; 23), and a strip assembly (Figure 1; 2, distal flange of 2b and proximal inner flange of 2a may be interpreted as a strip assembly given they are comprised of thin strips of material), wherein the strip assembly is configured to releasably couple the grip with the body ([¶ 0049-0050]), wherein the strip assembly comprises: a first strip securely attached to the body (Figure 2; 2a, proximal inner flange); and a second strip securely attached to the grip (Figure 2; 2b, distal flange), wherein the second strip defines a first opening, wherein the first opening is configured to receive the battery therethrough (Figure 2; 2b); wherein the grip is moveable from a first position (closed) to a second position (open), wherein the grip is coupled with the body in the first position, wherein the grip is configured to be detached from the body in the second position; and wherein the first strip is operable to releasably couple with the second strip to thereby couple the body to the grip, 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the second strip of the Bales reference define a first opening, wherein the first opening is configure to receive the battery therethrough as in the Riva reference to reduce remarkably the problems related to storing and sterilization of such parts as the battery by the personnel of the operation room (Riva; [¶ 0050]).
Furthermore, although the tabs of the Bales reference are incorporated into a strip on the grip of the surgical instrument, and the opening is incorporated in the body of the surgical instrument, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04(VI)(A)].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tab associated with the first strip attached to the body of the device and to have the tab of the first strip be configured to extend through the opening to engage the second strip attached to the grip of the device as a mere reversal of parts.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bales, Jr. et al. (US 2012/0078278, hereinafter Bales) in view of Riva (US 2012/0130165) as applied to claims 21, 23-29, 31, 33, and 34 above, and further in view of Fritz et al. (US 5342584, hereinafter Fritz).
Concerning claim 30, the combination of the Riva and Bales reference as discussed above teaches the surgical instrument of claim 21, but does not teach the at least one tab configured to form a friction fit between the first strip and the second strip.
However, the Fritz reference teaches a battery cover for a device (Figure 8; 116), wherein the battery cover includes at least one tab (Figure 8; 124) configured to engage an opening (Figure 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the strip assembly of the Bales and Riva combination include the tab and friction fit of the Fritz reference to provide an alternative locking connection between the first strip and the second strip (Fritz; Column 8, Line 56 – Column 9, Line 18).
Claims 21, 40, and  44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2012/0130165) in view of Alexander, III et al. (US 2012/0241505, hereinafter Alexander).
Concerning claims 21, 44, and 45, the Riva prior art reference teaches a surgical instrument (Figure 1; 1) comprising: an end effector operable to manipulate tissue (Figure 1; 4); a body (Figure 1; 2a), wherein the end effector is positioned distal to the body; a grip (Figure 1; 2b), wherein the grip is configured to be grasped by a user’s hand, wherein the grip is configured to house a battery (Figure 1; 23), and a strip assembly (Figure 1; 2, distal flange of 2b and proximal inner flange of 2a may be interpreted as a strip assembly given they are comprised of thin strips of material), wherein the strip assembly is configured to releasably couple the grip with the body ([¶ 0049-0050]), wherein the strip assembly comprises: a first strip securely attached to the body (Figure 2; 2a, proximal inner flange); and a second strip securely attached to the grip (Figure 2; 2b, distal flange), wherein the second strip defines a first opening, wherein the first opening is configured to receive the battery therethrough (Figure 2; 2b); wherein the grip is moveable from a first position (closed) to a second position (open), wherein the grip is coupled with the body in the first position, wherein the grip is configured to be detached from the body in the second position; and wherein the first strip is operable to releasably couple with the second strip to thereby couple the body to the grip, wherein at least a portion of the first strip is configured to 
However, the Alexander reference teaches a surgical instrument (Figure 427; 21500) comprising: a releasable cap portion similar in structure and function to the grip of the Riva reference (Figure 473; 21510), wherein the releasable cap is attached to the body of the device via a hinged coupling to thereby couple the body to the cap, wherein the hinged coupling defines a fixed pivot axis in the form of a living hinge, wherein the cap is configured to rotate about the fixed pivot axis between a closed position to an open position such that at least a portion of the first strip is configured to detach from at least a portion of the second strip when the grip is in the open position while the cover remains coupled to the body ([¶ 0884]), wherein the living hinge would further define a first hinged portion of the cap, a second hinged portion of the body, and the living hinge coupling the first hinged portion to the second hinged portion.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the strip assembly of the Riva reference include the living hinge of the Alexander reference, therein having the first strip being operable to releasably couple with the second strip via a hinged coupling to thereby couple the body to the grip as a known method of allowing a cap portion to releasably engage a body to selectively pivot between an open and closed position (Alexander; [¶ 0884]).
includes a ring-shaped tab that is recessed from the outer surface), wherein the tab is configured to extend through an opening in the first strip to engage the first strip when the grip is in the first position.  Although the tab of the Riva reference is incorporated into the second strip and configured to extend into an opening of the first strip, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04(VI)(A)].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tab be associated with the first strip attached to the body of the device and to have the tab of the first strip be configured to extend through the first opening in the second strip to engage the second strip attached to the grip of the device as a mere reversal of parts as opposed to the opposite.
Concerning claims 40 and 46, the Riva prior art reference teaches a surgical instrument (Figure 1; 1) comprising: an end effector operable to manipulate tissue (Figure 1; 4); a body coupled to the end effector (Figure 1; 2a), a grip (Figure 1; 2b), wherein the grip is configured to be grasped by a user’s hand, wherein the grip includes an aperture (Figure 1; 2, aperture which accepts 23), a battery positioned in the grip (Figure 1; 23), wherein the battery is configured to be selectively removed from the grip through the aperture, and a strip assembly (Figure 1; 2, distal flange of 2b and proximal inner flange of 2a may be interpreted as a strip assembly given they are comprised of thin strips of material), configured to releasably couple the grip with the body, wherein the strip includes a first strip integral with the body (Figure 1; proximal flange of 2a) and a second strip integral with the grip, wherein the second strip extends perimetrically about the aperture (Figure 1; distal flange of 2b), wherein the first strip and second strip engage at a first end in a first configuration and are configured to be disassembled to thereby decouple the grip from the body in a second configuration ([¶ 0049-0050]), but it does not specifically teach a 
However, the Alexander reference teaches a surgical instrument (Figure 427; 21500) comprising: a releasable cap portion similar in structure and function to the grip of the Riva reference (Figure 473; 21510), wherein the releasable cap is attached to the body of the device via a hinged coupling to thereby couple the body to the cap, wherein the hinged coupling defines a pivot axis in the form of a living hinge, wherein the cap is configured to rotate about the fixed pivot axis between a closed position to an open position such that at least a portion of the first strip is configured to detach from at least a portion of the second strip when the grip is in the open position while the cover remains coupled to the body ([¶ 0884]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the strip assembly of the Riva reference include the living hinge of the Alexander reference, therein having the first strip and the second strip being configured to pivot the grip about the hinge axis away from the body in the first configuration as a known method of allowing a cap portion to releasably engage a body to selectively pivot between an open and closed position (Alexander; [¶ 0884]).
Furthermore, the Riva reference teaches the second strip including a tab (Figure 1; 2, includes a ring-shaped tab that is recessed from the outer surface), wherein the tab is configured to extend through an opening in the first strip to engage the first strip when the grip is in the first position.  Although the tab of the Riva reference is incorporated into the second strip and configured to extend into an opening of the first strip, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04(VI)(A)].  
.
Claims 39, 42, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riva (US 2012/0130165) in view of Downey et al. (US 2009/0299141, hereinafter Downey) and Skolnik (US 5046875).
Concerning claims 39 and 43, the Riva prior art reference teaches a surgical instrument (Figure 1; 1) comprising: an end effector operable to manipulate tissue (Figure 1; 4); a body (Figure 1; 2a), wherein the end effector is positioned distal to the body; a handle configured to be grasped by a user’s hand, wherein the handle is configured to decouple from the body (Figure 1; 2b), wherein the handle is configured to house a battery that is removable from the handle when the handle is decoupled from the body (Figure 1; 23), and a breakaway assembly configured to releasably couple the handle and the body (Figure 1; 2, distal flange of 2b and proximal inner flange of 2a may be interpreted as a breakaway assembly given they are pieces configured to break away from each other) | [¶ 0049-0050]), wherein the breakaway assembly comprises: a first strip integral with the body (Figure 2; 2a, proximal inner flange); and a second strip integral with the handle (Figure 2; 2b, distal flange), wherein the first strip is configured to releasably engage with the second strip to thereby couple the handle to the body, wherein the first strip is configured to disengage the second strip to thereby decouple the handle from the body when the handle is pulled away from the body ([¶ 0049-0050]), further comprising a battery positioned in 
However, the Downey reference teaches a surgical instrument including first and second handle portions wherein an elastomeric seal may be located and supported about the perimeter edges of each of the handle portions such that when the handle portions are brought together and closed, the seal functions to seal the two portions together ([¶ 0084]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the first strip and the second strip of the Bales reference include an elastomeric material configured to contact to form a fluid-tight seal when the handle is coupled with the body as in the Downey reference to provide a seal that seals the two portions together (Downey; [¶ 0084]).
Furthermore, the Skolnik reference teaches a device (Figure 2; 12) comprising: a releasable cap portion similar in structure and function to the handle of the Riva reference (Figure 2; 26), wherein the releasable cap is attached to the body of the device via a hinged coupling to thereby couple the body to the cap, wherein the hinged coupling is a frangible living hinge, wherein the cap is configured to rotate about the fixed pivot axis between a closed position to an open position (Figure 4 | Column 4, Lines 48-59).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the strip assembly of the Riva reference include the living hinge of the Skolnik reference, therein having the first strip and the second strip 
Concerning claim 42, the combination of the Riva, Downey, and Skolnik references as discussed above teaches the surgical instrument of claim 39, wherein the Riva reference teaches the second strip including a tab (Figure 1; 2, includes a ring-shaped tab that is recessed from the outer surface), wherein the tab is configured to extend through an opening in the first strip to engage the first strip when the handle is coupled to the body.  Although the tab of the Riva reference is incorporated into the second strip and configured to extend into an opening of the first strip, it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04(VI)(A)].  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the tab be associated with the first strip attached to the body of the device and to have the tab of the first strip be configured to extend through the first opening in the second strip to engage the second strip attached to the grip of the device as opposed to the opposite as a mere reversal of parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        3/1/2021